Uflf@l!‘,:‘£`)l!;i Ol;ljUx' l'r°,?~'. _'del b"¢:’b‘ fU‘dl U"¢§F.U l_ZLF._HKEHUHL:' ~> LZLE:H¥<,~LZLP.HR§BUHL:' lg]Ul.}o,fUZb'
Case 1:18-mj-OOl42-|\/|.]A Document 13 Fl|ed 04/01/19 Page 1 of 22 Page|D #: 72

IN THE UNITED STATES I)ISTRICT COURT
F()R THE NORTHERN DISTRICT OF WEST VIRGINIA

CLARKSBURG DI\_/ISI()N

 

lN THE MATTER oF me SEARCH op
INFoRMATioN ASSooiATE'o wITH w ,
me oELLULAR TELEPHONE § ' ` § m l L/ 2
Case No. f <

ASSIGNED QALL NUMBER (673) soe- -_[_-§_
5164, THAT rs SToRED A'r PREMISES mm Ilndgr wl
ooNTRoLLI-:zo BY METR¢:) me ev T_
MoBILE

 

 

 

AFFIDAVIT IN SUPPC)RT OF
APPLICATIDN FCR A SEARCH WARRAN'I`

_,r-

Your et`iient, I, Lieutenent end Teslc lioree Ofiieer Brieo Purkey, being first duly
ewom, hereby depose end mate as follows:

MD_U§ILQH

l. I, Lieutenent Brien Purkey, make this affidavit in support of an
application for a Search warrant for information associated With a certain cellular
telephone assigned call number (678) 508-5164, (_"the SUBJECT PHONE"), that is
stored at premises controlled by METRO PCS BY T-MOBILE, a Wirelese telephone
Service provider headquartered at 2250 liakes;ide Boulevard, Ric.herdson, Texae 75032.
The information to be searched is described in the following paragraphs and in
Attachment A. Thie affidavit is made in Support of an application for a eearcli Warrant
under 18 U.S.C.. § 2703(¢)(1){A) to require MELRO PCS BY T~MOBILE to disclose

to the government copies of the information further deeoribed in Sec.tion I of

Page l of22

3310112313 33 33 1311 33 32
Case 1: 18- mj-00142

lC»J

11131 3333 31111133 1 311:111<, 311.311333113 #_14]701131»:123
|\/|.]A Document13F1|9d0/401/19 Page20f 22 Page|D

Attaohment B. Upon receipt ot` the information described in Section l Of Attachrnent
B, goverrmient-authorized persons will review the information to locate items
described in Section ll of Attacbment B.
AGENT BACKGROUND

2. I, Lieutenant Brian P‘l.lrke§,'z am employed by the Bridgeport City Police
Dcpnrtment as a Lieutennnt in the Detecti_Ve Division. l am assigned as the Connnander
of the Greater I-la;rrison County Drug and Violent Crimes i_`ask Force. Your affiant is
deputized with the Drug Enforcenient Adminisn‘ation as a Tasl~: Force Agent operating
from the Clarltsbtn'gz West Virginia, Post of Dnty, in the Northern District of West
Virginia. Your affiant has been assigned to the Greatcr Harrison County Dnig and Violent
Criines Tasl< Force since Febnlary, 2002n

3. Prior to the present task force assigneeent7 I was assigned to the Drug
Enforcement Administration as a Task Force Agent for approximately three and a half
years, from May 1995 to October 1998. Your affiant has been employed as aPolice Ofiicer
since Novembcr 1991, having received rny law enforcement certification from the West
Virginia State Police Aeademyb on July 24, 1992

4. Your affiant has attended various classes relative to drug identification
trends, investigatione5 asset renioval, undercover operations, clandestine operations end
rnanni"aotnringj surveillance teebniques, drug suppression and eradication, advanced drug
enforcement, selective drug enforcement, drug intelligence teolinitnles3 Vebicle

concealment and confidential informant management

Pagc 2 of 22

11-:1,1111;21113 113;<13 1311 331 323 1331 3333 311131<330 33 +1-1:31< 31111111331133 #_1417311111123
Case 1:18-mj-00142-l\/l.]A Document13F1l9d04/0 1/19 PageSof 22 PagelD
5. As a case agent, Ihave supervised the controlled purchase of illegal drugs on

over approximately 800 occasions and have assisted other case agents With as many as
1200 controlled purchases of illegal drugs Your affiant has been the case agent or assisted
other agents during multiple drug and drug proceeds seizures, including but not limited to;
2000 grams of crack cocaine, 6000 marijuana plants, 300 pounds of processed marijuana
1000 grams cf cocaine, 1000 DSU of LSD, multiple bricks ofheroin, over 17,000 packages
of synthetic controlled substances, methamphetamine production labs, automatic machine
guns, other Wcapons and built cash seizure of over 1 million dollars. l have observed the
paraphemalia that accompanies bulk amounts of drugs being processed for distribution
This includes packaging material (baggies, cellophane, etc.) stamped bags, SCalcS, cutting
agents (inositol, quinine, etc.), odor masking agents, etc.

6. As a case agent, I have made over 180 Federal drug arrests, most of Which
involved the distribution of crack, cocaine, heroin, or methamphetamine Several of those
arrests also involved charges of maintaining a drug-involved premises While Worlting as
3 drug investigator and acting in an undercover capacity, l have purchased drugs on
numerous occasions

7. ln an undercover capacity, I have purchased marijl.;lana3 cocaine, crack
cocaine base, mcthamphetamincs heroin, prescription pills, LSD, hallucinogcns, ccstasy
and hashish Also while operating in an undercover capacity, I have observed subjects nse,
conceal and package various drugs and drug paraphernalia While working in an
undercover capacity, l have had subjects attempt to sell me fslic stll:>atances7 baking soda,

drywall compound, drywall, nuts, powdered pharmchenticals3 etc. I have readily learned

Page 3 of 22

Uflfle'EUlEl 1138' 613 Fllll 304

332 to 31 assn cts_stssuss ~> 1311-iss 311131<331|133 #_@]705:)3:023
Case 1: 18- mj- -OO 14 2- |\/|.]A Document 13 Fl|ed 04/01/19 Page 4 0

22 PB.Q€|D

to identify the difference between actual drugs and counterfeit drugs Whlle in the field
through odor, observation and textura

8. Your affiant has participated in thousands of hours ot surveillance consisting
of both physical and electronic observation l have come to readily rccognizc, both subtle
and obvious activities and or methods of those involved with the, distril:)utionj usc,
concealment, nianui`acture, packaging and/or transportation of controlled substances

9. lam authorized to investigate violations of Unitecl States laws and to execute
Warrants issued under the authority of the Unitcd States. As such, I am a Federal Law
Ent`orcemcnt Ot`ticcr within the meaning of Rulc 4l(a), Fecleral R_ules of Criminal
Procedurc.

PURPOSE OF THE AFFI])AVIT

ll). Pursuant to Rtlle 41(0) ofthe F ederal Rules of Criminal Procedure, a warrant
may be issued “to search for and seize any (l) property that constitutes evidence of the
commission of a criminal offense; or (2) contraband, the fruits oi`crinie, or things otherwise
criminally possessed; or (3) property designed or intended for use or which is or has been
used as the means of committing a criminal offensc[.]”

ll. All the information contained in this affidavit come from my personal
observations, my training and experience, and is either personally known to the affiant or,
as Will be notcd, has been provided by other law enforcement officers, witnesscs,
confidential sourccs, or was obtained through infonnation, Whioh was previously seized in
an ongoing investigation This affidavit is intended to show merely that there is sufficient

probable cause for the requested Warrant and does not set forth all knowledge or all the

Page 4 ot`22

03

U¢'l Ul gold USIUB Flil’l 304 32 ?Ugl USAU CLA_,K:'BURi ~> Cl_E l~!’l;l. RKSB ‘li UBXUQE
l l ease 1:13-mj-00142-MJA Documem 13 Fllecl 04l01/19 Page 5 oizz agelli #:@i%

investigative findings about this matter. The facts in this affidavit come from my personal
observations, my training and experience, and information obtained from other agents and
Witncsscs. i'l`his affidavit is intended to show merely that there is sufficient probable cause
for thc requested warrant and does not set forth all ofrny knowledge about this mstter_

12. Based on the facts set forth in this afiic;lavit3 there is probable cause to believe
that the crime of Accessory after the Fact to Distribution of Controllcd Substance Resulting
in Death in violation of 'l`itlc 13, limited States Code, Section 3, and Titie 21, United States
Code, Section 841( a)(l ), has been committed in the Northern District of West Virginia, by
Seddriclc D. BANKS. There is also probable cause to search the information described
in Attaclintent A for evidence and instrumentalities ofthese crimes as further described
in Attachrnent B.

PRGBABLE CAUSE

13. The Greater Harrison County Drug and Violent Crirne Tasl< Force and the
Dru g Enforcctnent Adn‘linistration (DEA), in conjunction With the Barto\>v County_, Georgia
Sheriff’s Oftice (BCSO)} Federal Bureau of Investigation (FBI), and Georgia Bureau of
investigation (GBI), have an ongoing investigation into the death and dismemberment of
Courtney Dubois.

14. On or around May ll, 2018, l\/lountain Highway lnterdiction Unit Trooper
Isaac Harrnon investigated an incident at the Quality Inn, located in Whitehall, in the
l\lorthern Distriot of West Virginia, involving a large amount of methamphetamine

discovered in one of the hotel rooms Through investigation Trooper Harmon identified

Page 5 off/32

U CL!‘.RK BUR[‘ ~> Cl_

|”4 U`l Zi)lB USIC'B FF.}{ 304 ' _ 3 E
l l l 3 Flled 04/01/19 Pageeo

52
CaS€ 1218-mj-OOJ_42

..x

3 ?031

sss ss~ctsssssuss lazr:)torcss
|\/|.JA Document 1 7

22 Page|D #:

that a Tcrricl: R.OBH~JSON from the State of Georgia rented the hotel room wherein the
methamphetamine was discovered

lS. Ou May 16, 2013, your affiant and United States Drug Enforcement
Adrninistration (DEA) Special Agent (SA) Andrew Simsa interviewed a source of
information (SOII). SOI], advised that a subject known to him/her as “T,” was in the
Fairmont: West Virginia area With a large quantity ofrnel'hamphetamine. SOIl described
“T” as a blach male, approximately 30 years old and from the Georgia area; advised “' ”
brings pounds of methamphetamine from Georgia to the Fairrnont. area for distribution;
and advised that a Whitc male, approximately 25 years old and known to SOIl only as
“Will”, has accompanied “T.” SOII stated that “Will” carries guns, and acts as security
for ‘°T”.

16. On May 22, 2018, S€)Il contacted your affiant end advised that “'I"° and
“Will” were at the Fairfield Inn I-Iotel in Whitehall._, W est Virginiai SOIl advised that "‘T”
had a large supply of methamphetamine with him, but “'"’l and “Will” were getting ready
to move to another hotel. SC)II advised that “'l`” had the methamphetamine in a blue and
red duffel type bag. SOIl further advised that “T’° and “Will” Were driving a blue Kia,
Your affiant contacted Detective Brice Fisher With the Three Rivers Drug Task Force, and
advised Detective Fisher of the information

17. Detective Fisher travelled the Fairtield Hotel in Whitchall and observed a
black male and a White male exit the hotel carrying a blue and red duffel bag. Detective
Fisher further observed the two males enter a blue Kia bearing Georgia registration and

exit the parking lot. Your affiant requested Detective Fisher to initiate a stop on the vehicle

Page 6 of 22

04!01.¢“2013 03103 F¢‘W. 304 623 i’(l' 31 USF’\] Cl_ FP_||:}€KO BU

_ + BLE ta alia oaa @/011!029
Case 1:18-mj-OOl42-|\/|.]A Document 13 Fel

3 an m< o aa
dO 4/01/19 Page e7 0f22 Page|D#:

Detective Fisher advised that a Whitehall Police Depalttnent patrol car followed the blue
Kia, but failed to atop the vehicle Detective Fiaher further advised that the occupants of
the Kia appeared to be nervous; retained to the hotel; and the two males entered the hotell

18. A.fter the above described inoident_, SOII contacted your affiant and advised
that “"T” told 301 that they hid the diego and were leaving the hotel, because the police
were around the hotel

19. On May 23, 2018, SOll advised your affiant that “T” and “Will’j had checked
into the Beat Westem Hotel located in ];",ridge}:)ottg West Virginia. 3011 advised that “"l"’
and “Will” had a large Supply of methamphetamine and Were staying in either room 225
or 252, but could not recall Which room for certain.

20. On May 23, 2013, your affiant went to the Beat. Western Hotel, 100
Lodgeville Road, Blfidgeport, in the Northern Dietrict of West Virginia. Your affiant spoke
to the hotel management and learned that room 225 was rented by Greg CHAPPELL from
the state ofGeorgia. Yotu‘ affiant obtained aurveillanee video from the Beat Western Hotel,
and confirmed that Tel'rick ROBINSCN ('l_`) and a White male Sul::)_ject entered and left room
225. Your affiant also located a blue I<lia, bearing Georgia registration RAD6987, that Was
registered to Greg Cl-IAPPELL. Your affiant obtained a photograph of Gteg CHAPPELL,
and sent it to SOll, who identified CHAPPELL aa “Will.”

21. During the investi,§_§ation3 “Will” or Greg CHAPPELL WaS identified as
William Gregory CHAPPELL.

22. On Inly 23, 2018, your affiant and SA Simsa interviewed a aecond Souree of

infomiation (SOIZ). SC)IZ advised the agent of his/her recent arreat for possession of

Page 7 of_?.Z

UL'l~.fUl.¢"Zl)!`-j URZ!;Uti t'»"'..?i §J'U¢i bZ§j l'Uljl ULB'HU ULHHF.C:BUUHL?` '3' ULEHY\“LSLHHF~§UUHU l§]UlZJ‘Ule

Case 1:18-mj-OOl42-|\/|.]A Document 13 Filed 04/01/19 Page 8 of 22 Page|D #: 79

approximately 500 grams of methamphetamine and advised that the source of supply for
that methamphetamine was a black male subject, known only as “T,” from the Georgia
area SOIZ viewed a mugshot photograph of Terricl<; RC)BINSON from Cartersville,
Georgia. SOI.Z identified Terricl< ROBINSON as the individual known to him/her as “T.”
SOI2 advised that ROBINSON Would bring several pounds of methamphetamine to West
Virginia each time he travelled to the area. SOIQ advised that when RCBINSON comes to
West Virginia, ROBTNSON stays in hotels, but delivers the methamphetamine to SDIZ’s
residence SOIZ also explained that ROBINSC)N has a guy with him that carries guns to
protect ROBINS C)N, the drugs, and the proceeds from the drugs

23. On Saturday, August ll, 2018, an employee of the Bartow County Waste
Msnagement Seivice Ccdar Creei~: Collection Center, located at 15 Cedar Creek Road,
Cartersville, Georgia, noticed a strange item in one of the dumpsters. The employee sealed
the dumpster. On Monday, August 13, 2018, the dumpster was moved to the Bartow
County Landtill and set aside for inspection Ernployees inspected the contents of the
dumpster and located a black plastic bag that contained what appeared to be the lower torso
of a human The employees called the Bartow County Sherift‘s Office (“BCSO”'). BCSO
detectives searched the rest of the dumpster and located six additional black plastic bags
which all contained human remains All seven of the bags Were located in the same section
of the dumpster. The human remains Were transferred to the Georgia Bureau of
Investigations (“GBI”) C.rime Lab, in Decatur, Georgia, Where the GBI medical examiner
performed an autopsy The medical examiner determined that the human remains were

from a Caucasian t`emale, 18-35 years oldij 5 ’2” to 5"’6” in height With a medium build The

Page 8 of 22

' : s tait 304 ats test assn cta_ai<ssuss s cts i;-stasi<ssusa marcos
fMjmfw1€‘{3@§383€01:153-mj-OOl42-|\/|.]A Document 13 Fl|ed 04/01/19 Pager 22 Page|D #:%O

medical examiner immediately noted that all ot` the dismemberment of the body appeared
to be post-mortem. Detectives canvased all local law enforcement agencies in the area and
found no reported matching missing persons The Cedar Creel< Collection Center is
approximately 3.5 miles from I-75.

24. On l\/fonday, August 20, 2013, investigators interviewed-, who
claimed to have information relevant to the unidentified female - told
investigators that ., ROBINS(JN, and CHAPPELL had been traveling from Bartow
County, Georgia, to West Virginia over the previous few months to sell methamphetamine
and marijuana out of their hotel room. -advised they would travel to West
Virginia, because they could make four times the profit on the drugs by selling in West
Virginia rather than selling in Georgia.

25. - advised that durng the week eraugua a 2018, ., aosmsoN,
and CHAPPELL sold drugs out of their Days lnn motel room, located in lane Lew, West
Virginia, On Thursday, August 9, 2018, RC)BTNSGN brought an unknown white female
to the hotel room, and she hung out With the three men all day. That nightj the foursome
Went to the Outbacl<t Steal<;house, in Bridgc}:)ort3 West Virginia, and ate dinner together.
After dinner, they returned to their lane Lew hotel room

26. - advised that after returning to the hotel room, the female snorted
a line of heroin given to her by ROBINS ON and overdosed. RC)BINSON-, and
CHAPP`ELL Were present when the female overdosed. - revealed that
ROBINSC)N made a phone call to “Big; Homie” in an effort to find naroanj but was

unsuccessful. _ and CHAPPELL left the room with all three men"s luggage and

Page 9 of 22

Ufl.-"Ul/”.':‘Ul‘c| UHIUEI FR§{ 304 523 ?031

..\
L_J
l_
m
33
7

used eteet<eeuet‘ o x-t: tie .
Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 10 of 22 Page|D #. 81

rented a room et the Daye lim located in Sutton, Weet Virginie. _ and
CHAPPELL left ROBINSON at the room With the female who weis overdoeing.

'2.7. - former eieieo that the oeo momiog, Aoo;oei 10, 2013-
emd CHAPPELL returned to the hotel in lane loew to check on ROBINSON and found
RGBINSON inside With the unknown female’e body. -believed the female was
etill elive, bother color wee Very blue to purple end.thought that she did not look good
RUBINS()N told- end CHAPPELL to get him a gee een, matched and o shovel
So he could dispose of the female’e body. - and CHAPPELL acted like they Were
leaving to get the eup}:)liee3 hut inetead left ROBINSON et the hotel room with female’e
body and drove beck to Caltersvill<; Georgie.

23. - end cHAPPELL arrived book to oeoereviue lore in the afternoon
of August lO, 2018. ROBINSON oelled- end CHAPPELL repeatedly on their
ride home eeo roeeoreoeo to lou them if they did not ooroe book one pioie him op. -
end CHAPPELL eplit up once they got home, end - has not heard from
CHAPPELL since

29. -oovieeo root oo eundey, Aogoei 12, 2013, RoeiNSoN eooweo
up et _’S house in Cartersville, Georgia, end tried to fight -
RC)BINSON told- that he “took care of the problem” with the female at the hotel
room in West Virginie. ROBINSON told- that he cut the female op into pieces
With a chainsew and disposed of her body.

30. - did ooi identify who drove R<;)BINS<:)N oeo -

body from West Virginia to Bel_tow County, Georgia.

Page 10 of`ZZ

Uf-l.fl)l.fl/ll}|tl U¥:lfUti l‘\“.ti. dU¢l til/id t'Uljl Ub`t"\L| ULHHI“’\E>`HUH!J` “Y ULl:HF»‘ULF\HF~.BljUH|j lQUIS,\“UZb`

Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 11 of 22 Page|D #: 82

31. On or about August 20, 2013, members ofthe West Virginia State Poliee
confirmed that RC)BINSON had stayed in Rooxn 117 at the Days Inn, located in lane
Lew, West Virginia between August 6, 2013!, and August lO, ZOl 8.

32‘ C)n or about August 20, 2018, your affiant contacted Georgia law
enforeetnent, and was briefed about the information provided by __
Subsequently, your affiant Was provided two recorded statements provided by
-, and reviewed the same

33. On August 25, 2018, members of the West Virginie State Polioe obtained
surveillance from the Outbaek. Stealdiouse located in Bridgeport, West Virg_;inia, where
- said the three men and the unidentified female site dinner. The video
corroborated-’s statement

34. The Georgie Bureau ot` Investigetions continued the identity of the female
body found dismembeer in the Bartow County landfill through postmortern and
antemortern dental reoords/x-reys, photographs of unique tattoos, and verbal verification
by family members as - a resident of Fairmont, l\/larion County, West
Virginia.

35. On Angust 20, 2018, SA Simse received information from Cherleston, West
Virginia DEA SA Brian Rosooe that the DEA had a parallel investigation regarding a
subject from the Georgia ares, known as “T,” who was distributing methamphetamme in
the Fain"nont, Northem Distriot ot` West Virglnis erea. SA Rosooe further explained that a

confidential informant (Cl) had seen “T” with five pounds of methamphetamine SA

Page ll onZ

l}flfl,!i/ZL)E¢;\ UHIUU l'.”\?§ §jU¢l b"¢'§;! fU§jl UEF\U UL_}]\HRSHUHI;£ '> ULl;Hl'<.-UL¢“.Hl’§El:-'UHU l§]U`lb'.-"OZH
Case 1:18-mj-00142-|\/|.]A Document 13 Fl|ed 04/01/19 Page 12 of 22 Page|D #: 83

Roscoe advised that “T” was currently in the Georgis sres: but that he was coming beck to
West Virginia in the next couple of days

36. On August Zl, 2018, SA Roscoe advised that he had int`orn'zetion3 through
electronic surveillance that ""l`” Wss returning to West Virginia_ At approximately 10:18
p.rn., SA Roscoe advised that “T” Was at the Deys l`nn, located in lane Lew, in the Northern
Distriet of West Virg,inie.

37. On August 22, 2018, et approximately 9:OO a.m., 'I`hree Rivcrs Dru,g Tasl;
Force Lieutenant Doug Yost located n silver Dodge Chsrger, bearing Georgie. registration
RMS9737, parked ut the Da.ys lnn, located in lane Lew. lieutenant Yost observed n black
male subject exit the hotel and enter into the silver Dodgc Charger_., bearing the Georgis
registration Lientens.nt Yost identified the black male subject as Terrick ROBINSON.
Lieutenant Yost ralso observed s White male subject in the area that seemed to be associated
with ROBINSON. Fut‘ther surveillance units observed several subjects enter room 110,
stay s short timc, and leave room 110, behavior indicative of drug trafficking to the task
force officers

38. On August 22, 2018 et approximately 2:00 plm., SA Roscoe advised that the
Cl entered room 110 at the Deys lnn in lane Lew, West Virginia, and observed both
ROBINSON end approximately one pound of methamphetamine inside the room.

39. On August 24, 2018, SA Roscoe advised that theyr utilized the Cl to make a
purchase of approximately 120 grams ot` methamphetamine end approximately 1.5 grams
of heroin or fentsnyl tl*oni ROBINSGN . SA Roscoe advised law enforcement was able to

monitor ROBINSON through electronic surveillance prior to the controlled purchase SA

Page 12 of 22

U¢-l»f'Jl;”ZU|ij *-'¢'leUlZl l'¢“¢?'s JU¢¥ lj`¢';'§j IUCJ'| UbHU UL?'\HF\-?>UUI"§L;\ " L-L|;Hl'\"L=LHI"ilw)CiUHLJ l;i_E_|U|I.»‘U.»£\ZJ

Case 1:18-mj-OOl42-|\/|.]A Document 13 Filed 04/01/19 Page 13 of 22 Page|D #: 84

Roseoe advised that ROBINSGN departed the Daye Inn in lane Lew, West Virginie.;
ROBINSON traveled to the Fairmcnt, West Virginie. eree; end ROBINSON then drove
south to the Speedwey Gee Stetion in Elkview, in the Southcrn Distriet of West Virginie,
where ROBINS ON met with the Cl end delivered the methamphetamine end heroinl

40. SA Roeeoe advised that during the Contt‘clled delivery, RC)BI`NSON had a
black male subject end a white male euhject with hint Your affiant supplied SA Roscoe
with photographs taken on August 22, 2018§ from the surveillance et the Deye lion in lane
Lew, Weet Virginie. SA Roecee advised that he believed the photographs depicted the
same euhjects that Were present during the controlled delivery SA Roecoe advised that the
white male Subjeet actually posseseed the drugs before being distributed to the Cl through
ROBINSON.

41. SA Roecoe also confirmed that the vehicle that RCBINSON end the other
subjects were in during the controlled purchase Was the eilver Dodge Clmrger hearing
Georgia registration RMSQ737.

42. On September 4, 2018, SA ROSGOe advised that ROBINSON had eontacted
the CI end advised that he (ROBINSON) was headed hele to West Virginie Wi,th a
substantial amount of methamphetamine for distributionl SA Roecoe was able to confirm
ROBINSON`S location end movement Witli electronic Surveillztnce.

43. Gn Septernber 4, 2018, ROBINSON advised the CI, while in the presence of
SA Roscoe, that the controlled purchase by the CI would occur et a Red Root` Inn in the

Fairm€)nt, West Virginiri eree.

Page 13 of22

1}‘+,»"~!|¢’££,'|;1 ‘JU.UU l‘\“¢.“. 604 1350 lL}»jl UGHU L~l_¢“tl*il'\.bljl_l|“il] " Lle;l‘il‘?\`°Lll_H["`il"\Blle*§U l£]UlUXUle

Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 14 of 22 Page|D #: 85

44. On September 4, 2018, the CI made a controlled purchase of approximately
495 grams of methamphetamine for $5,500.00 from ROBINSON Whilc ROBINSON Was
in room 202 of the Red Roof lnn7 located at 42 Spencer Drive, Whitehall, Marion County
in the Northern District of West Virginia.

45. Tasl<; force officers verified through Red Roof Inn personnel that room 202
was registered to ROBINSON.

46. Directly after the controlled purchase_, surveillance was conducted on
ROBINSC)N. Agents observed ROBH\JSON leave Room 202 and exit the parking lot.
Law enforcement maintained surveillance on RUBTNSON as he drove through the
Fairmont, West Virginia area.

47. Pollowing the controlled purchase, law enforcement simultaneous
executed the search tvarrant on Room 202 and the traffic stop and search warrant
execution of the vehicle on ROB[NS()N. During the execution of the search warrant
on Room 202, of the Red Root` Inn, law enforcement located approximately 2700 grams
ofmethamphetamine, approximately 500 grams of cocaine, firearms, three cellular phones,
the buy money of $5,500.00_. and CHAPPELL and BANKS. CHAPPELL Was aimed With
a pistol in a holster. Law enforcement located BANKS in the bathroom attempting to flush
controlled substances in the lavatory. A pistol was located in the bathtub within a few feet
of BANKS. Law enforcement arrested BANKS and CHAPPEL.

48. LaW enforcement determined BANKS to be a resident of the Cartersville area
of Bartow County, Goorgia, and was wanted on an active warrant from Georgia. BANKS

was further identified as the younger brother of ROBINS ON_

Page 14 of22

'~J¢l{Ul,¢'.'£'Jllj ‘JU.U§;‘ I'HS". GUQ D.£¢.`j fUdl U£bs“ll.l l_»l.z"¢l"i|'\€)l:’rUl"ilJ '-' bLl‘.l"i¥‘»"Ler‘in'i»`>lle'\'|:l l§|£}|dfi)éb

Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 15 of 22 Page|D #: 86

49. Your affiant also located approximately 120 grams of nonpecth heroin or
fentanyl in Rooni 202 of the Red Roof Inn,

50, During the traffic atop, law enforcement executed the Search Warrant for
the vehicle and arrest Warrant for ROBINSQN. In the vehicle, law enforcement
located one piatol, an AR atyle rifle, a allotgun, and a .22 caliber rifle. A aearch of
ROBINSC)N revealed two magnetic key cards in a Red Roof lnn key folder vvith the
#220 Written on the key folders aa Well as 317:333.00 and cellular phone ROBINSON
identified aa his phone.

Sl. 011 or about C)ctober 15, 2013, your affiant received GPS location
information for ROBTNSON'S cellular phone from the G'eorgia Field Office of the
Fedcral Bureau of investigation (FBI). The GPS information revealed among other
information the travel pattern of ROBINSON between August 9,, 2018, and August
ll, 2019. Spec:ifically_, the GPS location information revealed that as of 10:28 p.m. on
August 9, 2018, RC)BINSON Was located at the Mcadowbroolt l\/lall, in Bridg;eport,
Weat Virginia, but returned to his lane Lew area where his hotel room was located aS
of approximately 10:41 p.m. on August 9, 2018.

52. The GPS location information revealed R(:)BINSC)N left the area of the
lane Lew hotel just after 2:00a‘1n., on Augnat lO, 2018, and began travelling south
toward the state of Georgia. Subsequent GPS location data revealed ROBINSCJN’§
travel aouth and ultimate arrival at approximately 11:30 aim. on August 1 l3 2018.

53. The Bartow County Sheriff"a Ol"`lice and the Creorgia Ficld (_`)ffice for the

FBI analyzed location information for CHAPPEL‘S cellular phone Concistent With

Page 15 of 22

‘»)*?,I"~"l/ci."-)l\;l VO.UU l'r"!r". OVH E!£.O !‘JO| UOI":U L)LHHF\ODU¥"\U "" L»LE|"il'\."LJLs"\l"il'\bDL|r\L`l l&l`)£'»),-‘UCEI

Case 1:18-mj-OOl42-|\/|.]A Document 13 Filed 04/01/19 Page 16 of 22 Page|D #: 87

JIMENEZ’$ staternent, CHAPPEL’S location information revealed CHAPPEL arrived
in the etate of Georgia approximately 9 hours before ROBTNSON arrived in Georgia.

54. The Divieion of Foreneic Sciences l`or the Gcorgie. Burenu of Inveetigations
conducted an autopsy on the remains of_ The examination ot`the remains
of_ included, among other analysis, a toxicologich and enthropological
enalyeis. By To)iieology Report from thc Division of Forensi_c Sciencee for the Georgia
Burcnu of hivestigutions, eamples taken from the liver returned a positive result for
methamphetamine sit 1.9 rug/kg and fentanyl at .51 mg/l{g. Setnples taken from the chest
fluid retuned a positive result for methamphetamine at .44mg/L, fentanyl et 12
mici‘ogramS/liter, and acetyl fentanyl at less than 2.5 microgramS/liter.

55. Thc autopsy report included in its findings that_ had
been disinembered into seven portione; head and neck (l); torso (2); end upper and
lower extremities (4). Th_e forensic anthropological analyeis relied upon by the
medical examiner revealed that characteristics of the eharp force bone defects
(djsmemberment) Were made With a Wide blade mechanical Saw, euggeetive of a
chain eaw. Thc cause of death Wes found to be the combined effects of l`ent.€l;tiylj
acetyl fentmlyl, end methamphetamine The manner of death_, however, was ruled
undetermi_ned, because the medical examiner notcd, that due to the extensive eharp
force trauma end moderately decomposed remaine, amemortem homicidal violence
could not be ruled out.

56. Pursua.nt to the executed Search Warrante, your affiant analyzed the call

end text data from the four phones seized on Septemher 4, 2018. Two of the four

Page 16 of 22

us;t)i;zt)lu ue; so r,u.a_ sua has rust Usau t;L_aHr§;~;HUHU s ULl;Hl§-UL.“‘Hlt'sl:lUHE lQ]OleUEE¥
Case 1:18-mj-00142-|\/|.]A Document 13 Fl|ed 04/01/19 Page 17 of 22 Page|D #: 88

phones seized were able to be identified as belonging to ROBINSC)N, that is phones
ending in call numbers 9269 and 3172. Oi` the two remaining cellular phones, one
phone belonged to Cl'-IAPPEL5 and one phone, ending in call number 673-503-5164
(_SUBJECT PHONE), belonged to BANKS.

57. A forensic analysis of ROBH‘JSON’s cellular phones revealed two phone
calls from the 8172 call number to ‘°Big Hornie” at ll:52 p.m., as previously stated by
-. Based upon the video from the Outbaclt Stealthouse, GPS location data from
RGBINSON’s, the analysis of the call end text information from RC)BINSON’S phones,
and -’s statement, - was provided a controlled substance and
overdosed on said substance between l():41 pin and ll:52 p.rn. on August 9, 2018.

53. The analysis of ROBINSON’s cellular phones also revealed numerous calls
from RGBINSON to CHAPPELL and to - during the time - and
CHAPPEL were travelling from the West Virginia to Geor_gia.

59. The analysis of ROBINSON’s cellular phones further revealed 14 phone
calls between ROBINS Ol\l and BANKS between the time _ Was provided
controlled substances and overdose-cl and the time ROBINSON left the lane Lew hotel area
and began his travel south. The first phone call from ROBINSON to BANKS Was at l 1:24
a.rn., on August lO, ZOlS, and the last phone call was at 9131 p.m. on August lO, 2018.
However, ROBINSON’F; cellular phone reveals Zero calls between ROBINSON and
BANKS during the time the G_PS location information reveals ROBlNSON travelled from

West Virginia to Georgia.

Page l7 ot` 22

lv"l~,fl)l,¢'£UlU §}U. lkl F'¢”\.*i. 694 bid l'lJJl Uéb\"ll_| l.'l..\”,l`ll’\-)lle’ilJ '3” LlLCHl\“DLP.HF»§EiL\HLj lQ:lUZZ.¢"UZ.'lj

Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 18 of 22 Page|D #: 89

60. As a part of the investigation your affiant determined that the travel time
between lane Lew, West Virg,inia, and Bartow County, Georgia_, to be approximately
10 hours.

61. The forensic analysis of 678~508-5164 (SUBJEC.T PHONE), belonging to
BANKS, revealed a text message nom BANKS to -, on August 10, 2018, at
2:19a.m., in Which BANKS states, “No service l’ni in the mountains.” Latet_,, at 3:06
a.rn., Banks texted-_. “Wost Virginie[.]”

621 The forensic analysis of 678-508-5164 (SUBJECT PHONE), belonging to
BANKS, also revealed a picture that had been deleted of- unolothed
in a bathtub The photograph clearly depicts foam ending from the mouth of-
-, a recognized consequence of the absence of oxygen in a drug overdose.

63. On `Novetnber 15, 2018,, your affiant travelled to the Days Inn motel room,
located in lane Lew, West Virginia. Your affiant viewed the bathtub in room 117, that
being the room utilized by Terriok Robinson during the week ot` August 6, 2018 through
August 10, 2018, and it appeared to be the same type of bathtub depicted in the photograph
Or- round en the sumner morse belonging m nANKs.

64. The forensic analysis of 678-508-5164 (SUBJECT PHONE), belonging to
BANKS_, also revealed series of pictures of BANK.S in a TYVEK full body suit and
foot covers In the pictures, what appears to be blood and blood spatter on the upper
body portion of the TYVEK suit and the leg and feet area with on the TY'VEK suit is

visible

Page 18 of 22

owcl,'¢cin oo. to rem eve eeo tool Uo'."tu L;L.“.Hr'\.-§iouttu -‘ L;LtHR-ULHHl&BBL|HU @023;“028

Case 1:18-mj-OOl42-|\/|.]A Document 13 Filed 04/01/19 Page 19 of 22 Page|D #: 90

65. ln my training and experience I have learned that METRO PCS BY T-
MC)BILE is a company that provides cellular telephone access to the general public l also
know that providers of cellular telephone service have technical capabilities that allow
them to collect and generate information about the locations ofthe cellular telephones to
which they provide service, including cell-site data, also known as “tower/fece
infotn'iation" or “cell tower/sector records.“ Ccll-site data identifies the “cell towers” (i.e.,
antenna towers covering specific geographic areas) that received a radio signal t`rorn the
cellular telephone and, in acme cases, the “sector” (i,e., faces of the towers) to Which the
telephone connected These towers are often a half»tnile or more apatt, even in urban areas,
end can bc 10 or more miles apart in rural areas. Furthermorc, thc tower closest to a
Wireless device does not necessarily serve every call made to or from that devicel
Accordingly, cellusite data provides an approximate location of the cellular telephone but
is typically less precise than other types of location infcrrnation, such as E-Ql l Phase ll
dam er olsen reasoning nance (“oPs”) data

66. Based on my training and experience l know that METRG PCS BY T~
l\/IOBILE can collect cell-aite data about the SUBIECT PHONE. 1 also know that Wireless
providers such as METRO PCS BY T~MOBILE typically collect and retain cell-site data
pertaining to cellular phones to which they provide service in their normal course of
business in order to use this information for various business-related pmposes.

67. Based on my training and experience lknow that wireless providers such as
METRG PCS B"Y' T~MOBILE typically collect and retain information about their

subscribers in their normal course of husiness. This information can include basic personal

Page 19 of22

parameters ou. iu ran due odd tool Uo.“.tl !.;Lsr;r'\‘a;nurtti ~> L;Ll;tir'»~t;L,”.Hr§t$hUl-tti lg]UZfir‘Ul»_*l;;

Case 1:18-mj-00142-|\/|.]A Document 13 Filed 04/01/19 Page 20 of 22 Page|D #: 91

information about the subscriber, such as name and address, and the method(s) of payment
(such as credit card account number) provided by the subscriber to pay for Wircless
telephone service l also know that wireless providers such as MF£TRO PCS BY 'l`~
MOBILE typically collect and retain information about their subscribers’ use of the
wireless service, such as records about calls or other communications senior received by
a particular phone and other transactional records7 in their normal course of business ln
my training and experience this information may constitute evidence ot`thc crimes under
investigation because the information can be used to identify the SUBJECT PHONE’s user
or users and may assist in the identification cf cci-conspirators and/or victims
AUTHORIZATION REOUEST

68. Based on the foregoingx l request that the Coutt issue the proposed search
Warrant, pursuant to 18 U.S.C. § 2703(c) and Fedcral Rule ofCrirninal Procedure 41. The
requested information is necessary to determine the location of the SUBIECT PHONE on
and hansen Augusi 9, zois, and into ssa including Aug».si 12, 2013.

69. l further request that the C.ourt direct METRO PCS BY 'l`-MOBILE to
disclose to the government any information described in Section l of Attachnient B that is
within its possession, custody, or control Because the Warrant Will be served on METR.C)
PCS BY T-MOBILE, who will then compile the requested records at a time convenient to
it, reasonable cause exists to permit the execution of the requested Warrant at any time in
thc day or night

70. l fin'thcr request, pursuant to 18 U.S.C. § BlOBa(b) and Federal Rule of

Crirninal Procedure 41(£)(3), that the Cou;tt authorize the officer executing the Warrant to

Page 20 of22

usml,'aule ue. iu rsa_ soc era rust uw.u ul__er;e‘oUHn' + t;LtHK~ULsHKSBURE @025£€326
Case 1:18-mj-00142-|\/|.]A Document 13 Fl|ed 04/01/19 Page 21 of 22 Page|D #: 92

delay notice until 30 days after the collection authorized by the Warrant has been
completed There is reasonable cause to believe that providing immediate notification of
the Warrant may have an adverse result, ss defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of the SUBJECT PHONE would seriously
jeopardize the ongoing investigation7 as such a disclosure would give that person an
opportunity to destroy or tamper \vith evidence, notify confederates, or intimidate potential
Witnesses. See lS U.S.C. § 3103a(b)(l). As further specified in Attachment B, Which is
incorporated into the warrant the proposed search warrant does not authorize the seizure
of any tangible propertyl Sea 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the
Warrant authorizes the seizure of any Wirc or electronic communication (as defined in 18
U.S.C. § 2510) or any stored Wire or electronic inforrruu,ion9 there is reasonable necessity
for the seizure for the reasons set forth above See 18 U.S.C. § 3103a(b)(2). '

71. l further request that the Court order that all papers in support of this
application, including, but not limited to, the affidavit and search warrant be SEALED
until further order of the Court in order to avoid premature disclosure of the investigation
guard against the destruction or tampering With evidence, the notification of confederates,
or the intimidation potential witnesses, except that working copies may be served on
investigating agents as defined in this affidavit and federally deputizcd state and local law
enforcement officers and METRO PCS BY T~MOBILE, as necessary to effectuate the
Court’e Order. These documents discuss an ongoing criminal investigation that is neither
public nor known to all of the targets of the investigation Accordingly, there is good cause

to seal these documents because their premature disclosure may seriously jeopardize the

Page Zl of 22

U¢+fk!|fdl}l¥j Utl§ lU l'\”ib`» BU'¢¥ tiZ'd l’Udl Ul:i¢“\!.! ULHH|"\B!:§UHL'J' 9 L§Ll;HF.-ULP»HV\EHUHU IQUZHHUZH

Case 1:18-mj-OOl42-|\/|.]A Document 13 Filed 04/01/19 Page 22 of 22 Page|D #: 93

hive$tigation, including by giving the target an opportunity to notify confederates who
may destroy or tamper with evidence or intimidate potential witnesses.
M
The information in tliiS affidavit is true to the best of my knowledge and belief

Respectfully Submil’l'ed,

 

Li€:utenant Brian Pul*key
COmr‘narlder of the Greater Hzm‘ison
County Dmg and Violent Crimo Task Force

Subsc:ribed and Swom to mo 011 this day of Novem`t;)or, 2018

 

Michael J. Alc)i
Unitocl States Magi$b'aie lodge for the
Northern District of West Virginia

Page 22 Of 22

